Citation Nr: 0726645	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  07-07 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 2, 1944, rating decision in which the veteran's 
psychiatric disability rating was changed from 100 percent to 
10 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to October 1943.  He died in December 1999.  The appellant is 
his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In April 2007, a Deputy Vice Chairman 
of the Board granted the appellant's motion, filed through 
her representative, to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  

In a May 2005 decision, the Board denied the appellant's 
claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, as well as her claim for service 
connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  While her 
appeal was pending before the Court, the appellant perfected 
an appeal to the Board with respect to her claim of CUE in 
the June 2, 1944, RO rating decision.  In May 2007, the Board 
notified the appellant and her representative that in light 
of the pending appeal before the Court, the Board would not 
consider the claim of CUE in the June 2, 1944, rating 
decision until after the Court reached a decision in her 
case.  

Thereafter, in May 2007, the Court reached a decision in the 
appellant's appeal.  See Jones v. Nicholson, No. 05-2580 
(U.S. Vet. App. May 24, 2007).  In that decision, the Court 
affirmed the Board's May 2005 decision.  




FINDING OF FACT

The appellant's allegations of error in a June 2, 1944, 
rating decision amount to no more than general allegations of 
failure to follow regulations.  


CONCLUSION OF LAW

The claim of CUE in a June 2, 1944, rating decision, in which 
the RO changed the veteran's psychiatric disability rating 
from 100 percent to 10 percent is not valid.  38 U.S.C.A. 
§ 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that given the parameters of the law 
surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed 
in a previous RO decision.  See Parker v. Principi, 15 Vet. 
App. 407 (2002).  

II.  Analysis

A review of the pertinent evidence of record reflects that in 
a March 13, 1944, rating decision, the RO granted the veteran 
service connection and awarded a 100 percent rating for 
"psychosis unclassified, incompetent."  The award was 
effective from October 27, 1943, and based on a review of the 
veteran's service department records.  The rating decision 
also noted that, "Veterans [sic] disability is evaluated at 
100% until such a time as veteran is examined by the Veterans 
Administration."  Neither the veteran nor his representative 
was provided notice of the RO's March 13, 1944, decision, and 
no payment was made.  

A report of May 1944 VA examination reflects the examiner's 
diagnosis that a psychosis (unclassified) was not found on 
examination.  The veteran was noted to suffer from 
psychopathic personality with paranoid personality and 
emotional instability.  In a June 2, 1944, rating decision 
the RO noted that the report of May 1944 VA examination had 
revealed an improvement in the veteran's condition and that 
he was competent.  As such, the veteran's disability rating 
was changed from 100 percent to 10 percent effective May 8, 
1944.  Furthermore, the veteran's psychiatric disability was 
recharacterized as psychopathic personality with paranoid 
personality and emotional instability.  

On June 8, 1944, an original award was authorized with 
payment at a 100 percent rate from October 27, 1943, and at a 
10 percent rate from May 8, 1944.  That same day, the veteran 
was sent a letter telling him that he had been awarded 
service-connected pension on account of a nervous disability 
resulting from service.  The award letter identified that the 
veteran was to be awarded a 100 percent rating from October 
27, 1943, to May 7, 1944, and a 10 percent rating from May 8, 
1944.  The award notice also indicated the following, 

If you are dissatisfied with the findings of the 
Veterans Administration or the amount of this 
award it is your privilege to enter an appeal to 
the Board of Veterans Appeals, Washington 25, 
D.C.  An appeal must be taken within 1 year from 
the date of this letter, and should be forwarded 
to this office.  

The veteran's representative at that time, The American 
Legion, was also notified separately by letter that the 
veteran's application for service-connected pension benefits 
had been received, and that in light of the RO's 
adjudication, the veteran was entitled to payment of pension 
benefits at the wartime rate.  The veteran did not appeal the 
decision.  

Previous determinations that are final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error.  However, if the evidence establishes clear and 
unmistakable error, the prior decision will be reversed or 
amended.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2006).  

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In Russell v. 
Principi, 3 Vet. App. 310 (1992), the Court propounded a 
three-pronged test to determine whether CUE was present in a 
prior determination: (1) either the correct facts, as they 
were known at the time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how the facts 
were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort that, had it 
not been made, the outcome would have been manifestly changed 
at the time it was made; and (3) a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Id. at 313-
14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 
1999).  The Court has also stated that CUE is a type of error 
in which reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made.  
Russell, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated 
that CUE is a very specific and rare kind of error.  Id. at 
43.  The Court noted that CUE is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Id.  The Court further 
indicated that in order to raise a valid claim of CUE, the 
veteran must specifically indicate what the error is and that 
unless it is the type of error that, if true, would be CUE on 
its face, the veteran must provide persuasive reasons why the 
decision would have been manifestly different but for the 
error.  Id. at 44.  The Court stated that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.  Id.

Examples of situations that are not CUE are a changed 
diagnosis (a new medical diagnosis that "corrects" an earlier 
diagnosis considered in a decision), the VA's failure to 
fulfill the duty to assist, and/or evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
See, e.g., 38 C.F.R. § 20.1403(d) (2006).  The Court has held 
that allegations that previous adjudications have improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of clear and unmistakable error.  
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Fugo, 6 Vet. App. at 
44.  In addition, the Court has held that VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994) (VA's breach of duty to assist caused incomplete 
record but not incorrect record).  

Claims which fail to comply with the requirement that 
allegations of CUE be set forth clearly and specifically 
shall be dismissed without prejudice to re-filing.  See 
Simmons v. Principi, 17 Vet. App. 104 (2003).  

In this case, the appellant's representative has contended 
that the reduction of the veteran's disability rating from 
100 percent to 10 percent in the June 2, 1944, rating 
decision was contrary to the law that existed at that time.  
The representative has cited to R. & P. R-1009(E) (April 19, 
1944), for the proposition that the veteran should have been 
given notice of the reduction and a chance to respond prior 
to June 2, 1944, rating decision.  The appellant's 
representative has argued that given that the RO did not 
adhere to the provisions of R. & P. R-1009(E), the veteran's 
original 100 percent psychiatric disability rating should be 
restored and the appellant entitled to both DIC benefits 
under 38 U.S.C.A. § 1318 plus accrued benefits.  

The Board notes that R. & P. R-1009(E) is the predecessor to 
38 C.F.R. § 3.105(e), the current governing regulation 
involving rating reductions.  At the time of the June 2, 
1944, rating decision, the governing regulation for rating 
reductions was codified at 38 C.F.R. § 2.1009(e).  The 
regulation reads in relevant part:

When the reduction of an award for a service-
connected disability is considered warranted by a 
change in physical condition, the rating agency 
will prepare an appropriate rating, followed by 
the reduced evaluation, and in view of the time 
limitation the veteran will be promptly notified 
in writing of the proposed action and that unless 
he submits evidence showing the proposed 
reduction to be unwarranted within sixty days 
from the date on which the notice is mailed to 
him, the reduction will be effected as indicated 
without further correspondence to him. . . . . 
The rating sheet will bear the following 
notation: "R. & P. R-1009(E), as amended."  (57 
Stat. 554-560; 38 U.S.C., Sup., 727) [Paragraph 
(e) amended, effective April 19, 1944, 9 F. R. 
4246].   

38 C.F.R. § 2.1009(e) (1938 & Supp. 1944) 

The Board also notes that the authorizing statute for section 
3.105(e) is found at 38 U.S.C.A. § 5112(b)(6) (formerly 
38 U.S.C.A. § 3012(b)(6)).  In VAOPGCPREC 71-91, VA's Acting 
General Counsel discussed the legislative history of 
38 U.S.C.A. § 5112(b)(6).  In this respect it was noted that 
one of the purposes of the notice requirement associated with 
any reduction action is that it provided a person receiving 
service-connected disability benefits a reasonable time to 
adjust to the reduction or discontinuance of compensation 
benefits.  See VAOPGCPREC 71-91.  Otherwise, in VAOPGCPREC 
07-2001, the Acting General Counsel noted with respect to 
38 U.S.C.A. § 5112(b)(6) and the implementing regulation 
38 C.F.R. § 3.105(e), that, 

In that regulation, the term "payee" is 
interpreted to refer to a person currently 
receiving compensation payments for whom a 
reduction in evaluation of a service-connected 
disability or employability status would result 
in a reduction or discontinuance of such 
payments.  

It was also noted in VAOPGCPREC 07-2001 that, 

This language defining "payee" was added to the 
regulation in 1962 when VA amended VAR 1105(E) 
(currently 38 C.F.R. § 3.105(e)).  Transmittal 
Sheet 236 (May 8, 1962). . . . . . This amendment 
clarified VA's practice since 1937, when VAR 
1105(E) was originally promulgated as R. P. R-
1009(E) (March 25, 1937).  A VA memorandum 
proposing the regulation which became R. & P. R-
1009(E) stated that, "[s]ubparagraph 1009(E) has 
reference to the action to be taken when a 
reduction of an existing award for a service-
connected disability is contemplated by reason of 
a change in physical condition."  
Administrator's Decision No. 550 (December 29, 
1943) (emphasis in original).   

Administrator's Decision No. 550 concluded that 
"[i]t is clearly apparent that R. & P. R-1009(E) 
was intended to be applicable only to running 
awards."

In this case, there is no indication from the record that the 
veteran or his representative were ever notified of the March 
13, 1944, rating decision in which the 100 percent rating for 
psychosis (unclassified) was awarded, or that the veteran was 
actually receiving VA benefit payments associated with the 
awarding of the 100 percent disability rating.  The veteran 
was first notified by the RO that he had been awarded 
benefits following the June 2, 1944, rating decision.  This 
was so because the award was not promulgated until after the 
June 2, 1944, decision, specifically on June 8, 1944.

Notwithstanding the above, the appellant's sole contention in 
this case is that the RO failed to follow R. & P. R-1009(E) 
(i.e., 38 C.F.R. § 2.1009(e)) and provide the veteran notice 
prior to a reduction of his 100 percent award to 10 percent 
in the June 2, 1944, rating decision.  The appellant is thus 
arguing that the statutory and/or regulatory provisions 
extant at the time of the June 2, 1944, rating decision were 
not followed.  She has not offered any other specific 
allegations as to why the June 2, 1944, rating decision was 
clearly and unmistakably erroneous.  

Here, the Board finds that the appellant's argument as to the 
lack of application of R. & P. R-1009(E) prior to a changed 
of the veteran's psychiatric disability rating in the June 2, 
1944, rating decision does not amount to a valid claim of 
CUE.  As noted above, broad allegations of a failure to 
follow the regulations or the failure to give due process, or 
any other general, nonspecific claim of error cannot 
constitute a valid claim of clear and unmistakable error.  
Fugo, 6 Vet. App. at 44.  In order to raise a valid claim of 
CUE, the appellant must specifically indicate what the error 
is and that unless it is the type of error that, if true, 
would be CUE on its face, must provide persuasive reasons why 
the error, had it not been made, would have manifestly 
changed the outcome of the decision.  In this case, neither 
the appellant nor her representative has advanced any 
argument that the RO's failure to follow R. & P. R-1009(E) 
resulted in an incorrect reduction of the veteran's 
psychiatric disability rating in the June 2, 1944, rating 
decision.  In fact, the award of the 100 percent rating was 
not promulgated until June 8, 1944, apparently for the reason 
articulated in the March 1944 action, namely that the RO 
desired to have the results of the VA examination on hand 
before promulgating the 100 percent award.  In other words, 
there was no running award in this case because the award was 
not issued until June 8, 1944.

The Board also notes that, in raising the issue of CUE in the 
June 2, 1944, rating decision, the appellant's representative 
contended in a February 2006 statement that, 
"Notwithstanding the retroactive reduction, VA failed to 
address the issue of competency.  However, this issue is 
possibly moot due to the gross misapplication of the law 
existing in June 1944."  The Board is unsure what the 
representative is actually alleging with respect to the issue 
of competency and the June 2, 1944, rating decision.  As 
noted above, the report of May 1944 VA examination indicated 
that the veteran was competent.  If the representative is 
implying that the veteran's rating should not have been 
reduced due to the veteran being incompetent (as contrasted 
to competent), any such argument would amount to no more than 
a disagreement as to how the facts were weighed or evaluated.  
Such an argument would be inadequate to raise a valid CUE 
claim.  Fugo, supra.  

In conclusion, the Board finds that the requirements for a 
valid claim of CUE have not been satisfied concerning any 
alleged error in the June 2, 1944, rating decision.  Here, 
the appellant has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that but for an alleged error, the result 
of the RO's June 2, 1944, rating decision and the RO's change 
of the veteran's disability rating from 100 percent to 10 
percent, would have been manifestly different.  It is not 
enough that it is argued that the RO should have applied R. & 
P. R-1009(E) and notified the veteran of the reduction prior 
to the June 2, 1944, rating decision.  In order to raise a 
valid claim of CUE, the claimant needs to provide specific 
reasons as to why any alleged error was outcome-
determinative.  See Bustos, 179 F. 3d at 1381.  

Therefore, the Board finds that the appellant has not made a 
valid CUE claim with respect to the June 2, 1944 rating 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The 
claim must therefore be dismissed without prejudice to re-
filing.  


ORDER

The claim that the June 2, 1944, rating decision was clearly 
and unmistakably erroneous in that the veteran's psychiatric 
disability rating was improperly changed from 100 percent to 
10 percent, is dismissed without prejudice to re-filing.  


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


